Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
Claims 1-20 are pending. Claims 1, 3, 4, 9, 14 and 15 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 “the third electrode” in lines 10-11 renders the claim indefinite for improper antecedent basis. It unclear if “the third electrode” is intended to refer to one of the “plurality of third electrodes” or each of the “plurality of third electrodes”.
Claim 1 reciting “a fourth electrode …, the semiconductor part having a plurality of second trenches …, the fourth electrode being provided in the second trench” renders the claim indefinite for improper antecedent basis. It is unclear if “the second trench” is intended to refer to one of the “plurality of second trenches” or each of the “plurality of second trenches”. Furthermore, it is unclear how is a single fourth electrode being provided in the plurality of second trenches. 
Claim 1 reciting “the buried contact portions being arranged in line between the plurality of third electrodes and the fourth electrode, the buried contact portions being arranged only between each of the plurality of third electrodes” renders the claim indefinite for reciting contradictory limitations. If the buried contact portions are arranged “between the plurality of third electrodes and the fourth electrode”, then it is not limited to being “arranged only between each of the plurality of third electrodes”. Furthermore, it is unclear how can buried contact portions be arranged between each of the plurality of third electrodes? The plurality of buried contact portions cannot be arranged between just one of the plurality of third electrodes.
Claim 3 reciting “the third and fourth electrodes each being electrically insulated from the semiconductor part by the first insulating film” renders the claim indefinite. Claim 1 previously recite “a second insulating film” that insulates the fourth electrode from the semiconductor part.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al. US 2017/0077089 A1 (Ogura).

    PNG
    media_image1.png
    774
    1042
    media_image1.png
    Greyscale

In re claim 1, as best understood, Ogura discloses (e.g. FIG. 8A) a semiconductor device, comprising: 
a semiconductor part including a first semiconductor layer 21 of a first conductivity (n) type, a second semiconductor layer 30 of a second conductivity (p) type, and a third semiconductor layer 31 of the second conductivity (p) type (¶ 78); 
a first electrode 10 provided on a back surface of the semiconductor part; 
a second electrode 11,16 provided on a front surface of the semiconductor part, 
a plurality of third electrodes 12 (ones on the left as labeled in FIG. 8A above) provided between the first and second electrodes 10,11, the semiconductor part having a plurality of first trenches (trenches corresponding to third electrodes) at the front surface side, the plurality of third electrodes 12 (ones on the left as labeled in FIG. 8A above) being provided in the plurality of first trenches, 
a first insulating film 13 provided between “the third electrode” 12 (ones on the left as labeled in FIG. 8A above) and the semiconductor part, “the third electrode” 12 being isolated from the semiconductor part by the first insulating film 13,
a fourth electrode 12 (e.g. rightmost one in annotated in FIG. 8A above) provided between the first and second electrodes 10,11, the fourth electrode being provided next to the plurality of third electrodes (no proximity specified for “next to”, the left electrodes 12 are considered “next to” the rightmost electrodes 12 with or without intervening elements), the semiconductor part having “a plurality of second trenches” (trenches corresponding other electrodes 12 than “third electrode”) at the front surface side, the fourth electrode (rightmost 12) being provided in “the second trench”, and
a second insulating film 13 provided between the fourth electrode 12 (rightmost one as labeled in FIG. 8A above) and the semiconductor part, the fourth electrode 12 being isolated from the semiconductor part by the first insulating film 13,
the first semiconductor layer 21 extending between the first 10 and second 11,16 electrodes, 
the second semiconductor layer 30 being provided between the first semiconductor layer 21 and the second electrode 11,16, 
the third semiconductor layer 31 being provided between the second semiconductor layer 30 and the second electrode 11,16, the third semiconductor layer 31 including a second conductivity (p) type impurity with a higher concentration (p+) than a concentration of a second conductivity (p) type impurity in the second semiconductor layer 30 (¶ 79, FIG. 8B), the third semiconductor layer 31 contacting the first insulating film 30 and the second insulating film 30,
the second electrode 11,16 including a plurality of buried contact portions 16 and a surface contact portion 11, “the buried contact portions 16 arranged in line (laterally) between the plurality of third electrodes and the fourth electrode (see FIG. 8A above where plural buried contact portions 16 are arranged between the third electrodes and fourth electrode, as best understood), the buried contact portions 16 being arranged only between each of the plurality of third electrodes (some contact portions 16 are arranged between third electrodes, as best understood)”, the buried contact portions 16 extending into the second semiconductor layer 30 from the front surface of the semiconductor part, the buried contact portions 16 contacting the second semiconductor layer 30, the surface contact portion 11 contacting the third semiconductor layer 31 at the front surface of the semiconductor part.

In re claim 2, Ogura discloses (e.g. FIG. 8A) wherein the buried contact portions 16 are connected to the second semiconductor layer 30 with a first potential barrier to second conductivity type carriers injected from the buried contact portion 16 into the second semiconductor layer 30, and the first potential barrier is higher than a second potential barrier to second conductivity type carriers injected from the surface contact portion 11 into the third semiconductor layer 31. The first potential barrier between the p-type layer 30 and the metal 16 is higher than the second potential barrier between the p+ layer 31 and the metal 11 because the more heavily doped p+ region 31 lowers the potential barrier.

In re claim 3, Ogura discloses (e.g. FIG. 8A) further comprising: the third and fourth electrodes 12 (e.g. see FIG. 8A above) extending in a direction (12 having lateral extent in the y-direction) along the front surface of the semiconductor part (see FIG. 7A), the third and fourth electrodes 12 being electrically insulated from the semiconductor part by “the first insulating film” 13; and the buried contact portions 16 being arranged in an extension direction of the third and fourth electrodes 12 (plural contact portions 16 arranged in y-direction).

In re claim 4, Ogura discloses (e.g. FIG. 8A) wherein the third semiconductor layer 31 is provided between two mutually-adjacent buried contact portions 16 of the plurality of buried contact portions 16 of the second electrode, the two mutually-adjacent buried contact portion 16 being in the line arrangement (lateral arrangement in FIG. 8A) of the plurality of buried contact portions and the surface contact portion 11 of the second electrode contacts the second semiconductor layer 30 (contact electrically through 16) and the third semiconductor layer 31 at the front surface of the semiconductor part.

In re claim 5, Ogura discloses (e.g. FIG. 8A) wherein the plurality of buried contact portions 16 extends through the third semiconductor layer 31 into the second semiconductor layer 30.

In re claim 8, Ogura discloses (e.g. FIG. 8A) wherein the semiconductor part further includes a fourth semiconductor layer 22 of the first conductivity (n) type, the fourth semiconductor layer 22 being provided between the first semiconductor layer 21 and the first electrode 10, the fourth semiconductor layer 22 including a first conductivity (n) type impurity with a higher concentration (n+) than a concentration (n-) of a first conductivity type impurity in the first semiconductor layer 21 (¶ 23).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura as applied to claim 1 above, and further in view of West et al. US 2019/0081147 A1 (West).
In re claims 6 and 7, Ogura teaches (e.g. FIG. 8A) the buried contact portions 16 having rectilinear shape piercing into the semiconductor body. Ogura does not explicitly disclose the width of the buried contact portions 16 is different at different positions.
However, West discloses (e.g. FIG. 2) a device having buried contacts 30, wherein the shape of the contact varies in the depth direction. 

    PNG
    media_image2.png
    564
    699
    media_image2.png
    Greyscale

Such variation is inherent to the etching process performed to form the contact trenches as shown by West. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Ogura’s buried contacts 16 are formed by an etching process that would produce contacts with a shape that has varying width along the depth direction as taught by West. Furthermore, such shape would also beneficially enlarge the contact surface between the buried contact and the semiconductor body to reduce contact resistance. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As such, the buried contact portions 30 each include first and second positions Y,Z arranged in a first direction from the first (bottom) electrode toward the second (top) electrode, the first position Y being provided between the second position Z and the first (bottom) electrode; and the buried contact portions 30 each have a first width at the first position Y and a second width at the second position Z, the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (at Y) being greater than the second width (at Z) as recited in claim 6.
Furthermore, the buried contact portions 30 each include first and second positions X,Y arranged in a first direction from the first (bottom) electrode toward the second (top) electrode, the first position X being provided between the second position Y and the first (bottom) electrode; and the buried contact portions 30 each have a first width at the first position X and a second width at the second position Y, the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (at X) being less than the second width (at Y) as recited in claim 7.


Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Siemieniec et al. US 2016/0163852 A1 (Siemieniec).
In re claim 1, Ogura teaches the claimed semiconductor device as detailed in § 102 rejection above. In an alternative interpretation, while Ogura teaches buried contact portions 16 are formed in elongated stripes positioned between trench electrodes arranged in a lateral (Y) direction (FIG. 1B), Ogura does not explicitly disclose the plurality of buried contact portions 16 are arranged in line along the extension (X) direction of the first/second trenches perpendicular to the lateral (Y) direction. 
However, Siemieniec teaches (FIGs. 13-16) a power device comprising trench contact sections 43 forming Schottky contacts, wherein the trench contact sections 43 can be formed as elongated strips (FIG. 14) or can be spaced apart sections (FIG. 15). Siemieniec teaches forming the trench contacts as spaced apart sections prevents voids from occurring, thereby improving contact reliability (¶ 112). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Ogura’s elongated stripes of buried contacts 16 as spaced apart sections in line along the extending direction of the trenches such that voids can be prevented for increased contact reliability as taught by Sienieniec.

In re claim 7, Ogura teaches (e.g. FIG. 8A) the buried contact portions 16 having rectilinear shape piercing into the semiconductor body. Ogura does not explicitly disclose the first width of the buried contact portions 16 at first position (bottom) is less than the second width at second position (top).
Siemieniec teaches (FIGs. 6I-6J) providing buried contacts in tapered contact trench 115 (¶ 81). It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that such tapered profile allows easier filling of metal to ensure buried contacts are filled into the trenches without void to thereby improve contact reliability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Ogura’s buried contact portions 16 into tapered contact trenches such that the width of the contact portions at the bottom is less than the width of the contact portions at the top as taught by Siemieniec to improve reliability of the buried contacts. 

Claims 2-5 and 8 are taught by Ogura as detailed in § 102 rejection above.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura and Siemieniec as applied to claim 1 above, and further in view of Son et al. US 2012/0025283 A1 (Son).
In re claim 6, Ogura teaches (e.g. FIG. 8A) the buried contact portions 16 having rectilinear shape piercing into the semiconductor body. Ogura does not explicitly disclose the first width of the buried contact portions 16 at first position (bottom) is greater than the second width at second position (top).
However, Son teaches (e.g. FIG. 1) contact recess formed to include laterally projecting regions u that allows the contact area between the active region and the interconnect to be enlarge to reduce contact resistance (¶ 57). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Bhalla’s buried contact portion to include laterally projecting portions in contact with the p-type body, such that the width at the projecting portion is greater than the upper non projected portion as taught by Son. It would be obvious to incorporate an enlarged projecting portion in the Ogura’s buried contact to increase contact surface so as to reduce contact resistance as taught by Son.


Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. US 2015/0214355 A1 (Nakano) in view of Nakada et al. CN 102044565 A1 (Nakada).

    PNG
    media_image3.png
    508
    796
    media_image3.png
    Greyscale

In re claim 9, Nakano discloses (e.g. FIG. 4) a semiconductor device, comprising: 
a semiconductor part 43 including a first semiconductor layer 56 of a first conductivity type (p) and a second semiconductor layer 51 of a second conductivity type (n+); 
a first electrode 65 provided on a back surface of the semiconductor part; 
a second electrode 58,59 provided on a front surface 49 of the semiconductor part, 
a third electrode 61 (left) provided between the first and second electrodes 65,58, the semiconductor part having a first trench 44 at the front surface side 49, the third electrode 61 being provided in the first trench 44, and
a fourth electrode 61 (right) provided between the first and second electrodes 65,58, the fourth electrode 61 (right) being provided next to the third electrode 61 (left), the semiconductor part having a second trench 44 at the front surface side 49, the fourth electrode 61 being provided in the second trench 44,
the first semiconductor layer 56 extending between the first and second electrodes, 
the second semiconductor layer 51 being provided between the first semiconductor layer 56 and the second electrode 58,59, 
the second electrode 58,59 including a plurality of first metal portions 59 of first metal (¶ 109) and a second metal portion 58 of second metal (¶ 113), the first metal 59 being different from the second metal 58 (¶ 107,109,113),
the first metal portions 59 being arranged between the third and fourth electrodes 61, the semiconductor part 43 having a plurality of contact trenches 46 in the second semiconductor layer 51 at the front surface side 49, each of the contact trenches 46 being filled (partially) with the first metal portion of the first metal 59 up to the front surface 49 of the semiconductor part 43, the walls 47 of the contact trenches 46 being in direct contact with the first metal portions of the first metal 59,
the first metal portions 59 extending into the second semiconductor layer 51 from the front surface 59 of the semiconductor part, the first metal portions 59 contacting the second semiconductor layer 51, 
the second metal portion 58 contacting the second semiconductor layer 51 at the front surface 59 of the semiconductor part. 
Nakano discloses the power DMOS comprises a plurality of buried contact portions 58,59 arranged between the trench gate electrodes 61, but does not explicitly teach the buried contact portions 58,59 are being arranged in line between the third and fourth electrodes 61. 
However, Nakada teaches DMOS (e.g. FIGs. 1, 4) comprising a plurality of buried contact portions 8 arranged in line between two adjacent stripe shaped trench gates GTs. Nakada teaches when the buried contact portions 8 are formed into plural islands (FIG. 4) instead of a continuous strip (FIG. 2), the channel density of the device can be increased due to increased L2; as such, low on-resistance can be achieved even with reduced cell pitch (¶ 63, see FIG. 3 & 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Nakano’s DMOS having a cellular layout as taught by Nakada with buried contact portions in plural openings 119a-b that are arranged as islands in line between adjacent stripes of trench gate electrodes 61 so as to reduce on-resistance and allow further miniaturization of the device as taught by Nakada. 

In re claim 10, Nakano discloses (e.g. FIG. 7) wherein the first metal portions 59 (e.g. Pt, ¶ 109) are connected to the second semiconductor layer 51 with a first potential barrier to second (n) conductivity type carriers injected from the first metal portions 59 into the second semiconductor layer 51, and the first potential barrier (between Pt and SiC) is higher than a second potential barrier to second conductivity (n) type carriers injected from the second metal portion 58 (e.g. Ti, ¶ 113) into the second semiconductor layer 51 (¶ 107). Ti has a lower barrier height to SiC than Pt (see Table 1 of Vivona et al., “Materials and Processes for Schottky Contacts on Silicon Carbide”, Materials 2022, 15, 298. https://doi.org/10.3390/ma15010298).

In re claim 11, Nakano discloses (e.g. FIG. 4) wherein the first metal portions 59 each include first (lower portion of 59 at trench bottom 46) and second (upper portion of 59 at trench side 47) positions arranged in a first direction from the first electrode 65 toward the second electrode 58,59, the first position (wider lower portion of 59) being provided between the second position (narrower upper portion of 59) and the first electrode 65; and the first metal portions 59 each have a first width at the first position (wider lower portion of 59) and a second width at the second position (narrower upper portion of 59), the first and second widths being defined in the second direction along the front surface 49 of the semiconductor part, the first width (wider lower portion of 59) being greater than the second width (narrower upper portion of 59).

In re claim 12, Nakano discloses (e.g. FIG. 13) wherein the first metal portions 162 each include first (lower portion of 162 at trench bottom 124) and second (upper portion of 162 at trench side 122) positions arranged in a first direction from the first electrode 65 toward the second electrode 58,162, the first position (lower portion of 162) being provided between the second position (upper portion of 162) and the first electrode 65; and the first metal portions 162 (in lower portion of trench 122) each have a first width at the first position (width of 162 across entire lower trench portion) and a second width at the second position (width of 162 across entire upper trench portion), the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width being less than the second width (the width of 162 across entire trench 122 is narrower at the bottom/first position than at top/second position due to tapered trench 122).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Nakada as applied to claim 9 above, and further in view of Ogura.
In re claim 13, Nakano discloses (FIG. 4) the power device comprising the n- drift layer can be a MISFET or an IGBT. Nakano does not explicitly disclose a p-type fourth semiconductor layer between the first semiconductor layer 56 and the first electrode 65, wherein the fourth semiconductor layer has a higher concentration than the first semiconductor layer 56 (p).
However, Ogura teaches a power device comprising a p-type base region 32 on an n-type drift region 20, wherein the device is an IGBT comprising a p+ collector region 24 between the p-type base and the bottom electrode 10, and wherein the collector region p+ has a first conductivity (p) type impurity with a higher concentration than a concentration of a first conductivity (p) type impurity in p-type base region 32 (¶ 90).
One having ordinary skill in the art before the effective filing date of the claimed invention would be able to recognize that a collector region is an essential basic component of an IGBT. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Nakano’s IGBT to incorporate a p+ collector region with heavy p-type doping concentration on the backside of the semiconductor body to form a collector region as taught by Ogura. 


Claims 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. US 2015/0228723 A1 (Werber) in view of Nakada et al. CN 102044565 A1 (Nakada).

    PNG
    media_image4.png
    465
    725
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    666
    499
    media_image5.png
    Greyscale

In re claim 14, Werber discloses (e.g. FIGs. 5A-5F) a semiconductor device, comprising: 
a semiconductor part 100 including a first semiconductor layer 121 of a first conductivity type (n-) and a second semiconductor layer 115,116,118,119 of a second conductivity type (p); 
a first electrode 320 provided on a back surface of the semiconductor part; 
a second electrode 107 provided on a front surface of the semiconductor part, the second electrode 107 including a plurality of buried contact portions (portions of 107 in trench 302) extending into the second semiconductor layer 115,116,118,119 from the front surface of the semiconductor part, the semiconductor part having a plurality of contact trenches 302 at the front surface side, each of the contact trenches 302 being filled with the buried contact portions (portions of 107 in trench 302), the buried contact portions (portions of 107 in trench 302) directly contacting the second semiconductor layer 115,116,118,119 along sidewalls of the contact trenches (see FIG. 5F); 
a third electrode 210 between the first and second electrodes 107,320, the semiconductor part having a first trench at the front surface side, the third electrode 210 being provided in the first trench, and
a fourth electrode 210 provided between the first and second electrodes 107,320, the fourth electrode 210 being provided next to the third electrode 210, the semiconductor part having a second trench at the front surface side, the fourth electrode 210 being provided in the second trench 115; and
an alloy layer 106’’’ (¶ 29) provided on each bottom of the contact trenches 302 (FIG. 5F), the buried contact portions of the second electrode (portions of 107 in trench 302) each contacting the alloy layer 106’’’, 
the first semiconductor layer 121 extending between the first 320 and second 107 electrodes, 
the second semiconductor layer 115,116,118,119 being provided between the first semiconductor layer 121 and the second electrode 107. 
Werber discloses the power transistor comprises a plurality of buried contact portions 107 in contact trenches 302, but does not explicitly teach the buried contact portions 107 are being arranged in line between the third and fourth electrodes 210. 
However, Nakada teaches transistor (e.g. FIGs. 1, 4) comprising a plurality of buried contact portions 8 arranged in line between two adjacent stripe shaped trench gates GTs. Nakada teaches when the buried contact portions 8 are formed into plural islands (FIG. 4) instead of a continuous strip (FIG. 2), the channel density of the device can be increased due to increased L2; as such, low on-resistance can be achieved even with reduced cell pitch (¶ 63, see FIG. 3 & 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Werber’s power transistor having a cellular layout as taught by Nakada with buried contact portions in plural openings 119a-b that are arranged as islands in line between adjacent stripes of trench gate electrodes so as to reduce on-resistance and allow further miniaturization of the device as taught by Nakada. 

In re claim 15, Werber discloses (e.g. FIG. 5F) wherein the buried contact portions (portions of 107 in trench 302) contacts the second semiconductor layer 115 with a first potential barrier to second conductivity type carriers injected into the second semiconductor layer, and the first potential barrier is higher than a second potential barrier to second conductivity type carriers injected from the buried contact portions (portions of 107 in trench 302) into the second semiconductor layer via the alloy layer 106’’’. High contact resistance caused by Schottky barrier formed by metal 107a is reduced with metal silicide 106’’’ (¶ 29). Therefore, the potential barrier between 107a and 115 is higher than potential barrier between 106’’’ and 115.

In re claim 16, Werber discloses (e.g. FIGs. 5A-5F) wherein the semiconductor part 100 includes silicon (¶ 23), and the alloy layer includes silicide 106’’’ (¶ 29).

In re claim 19, Werber discloses (e.g. FIGs. 5A-5F) the third and fourth electrodes 210 are each electrically insulated from the semiconductor part by a first insulating film 205.

In re claim 20, Werber discloses (e.g. FIGs. 5A-5F) wherein the semiconductor part 100 further includes a fourth semiconductor layer 128,130b of the first conductivity type (n+), the fourth semiconductor layer 128, 130b being provided between the first semiconductor layer 121 and the first electrode 320, the fourth semiconductor layer 128,130b including a first conductivity type impurity with a higher concentration (n+) than a concentration of a first conductivity type impurity in the first semiconductor layer 121 (n-). ¶ 49,51,52


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Werber and Nakada as applied to claim 14 above, and further in view of West et al. US 2019/0081147 A1 (West).
In re claims 17 and187, Werber teaches (e.g. FIG. 8A) the buried contact portions (portions of 107 in trench 302) having rectilinear shape piercing into the semiconductor body. Werber does not explicitly disclose the width of the buried contact portions 107 is different at different positions.
However, West discloses (e.g. FIG. 2) a device having buried contacts 30, wherein the shape of the contact varies in the depth direction. 

    PNG
    media_image2.png
    564
    699
    media_image2.png
    Greyscale

Such variation is inherent to the etching process performed to form the contact trenches as shown by West. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Werber’s buried contact trenches 302 are formed by an etching process that would produce contacts with a shape that has varying width along the depth direction as taught by West. Furthermore, such shape would also beneficially enlarge the contact surface between the buried contact and the semiconductor body to reduce contact resistance. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As such, the buried contact portions 30 each include first and second positions Y,Z arranged in a first direction from the first (bottom) electrode toward the second (top) electrode, the first position Y being provided between the second position Z and the first (bottom) electrode; and the buried contact portions 30 each have a first width at the first position Y and a second width at the second position Z, the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (at Y) being greater than the second width (at Z) as recited in claim 17.
Furthermore, the buried contact portions 30 each include first and second positions X,Y arranged in a first direction from the first (bottom) electrode toward the second (top) electrode, the first position X being provided between the second position Y and the first (bottom) electrode; and the buried contact portions 30 each have a first width at the first position X and a second width at the second position Y, the first and second widths being defined in the second direction along the front surface of the semiconductor part, the first width (at X) being less than the second width (at Y) as recited in claim 18.


Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
Ogura
Applicant argues Ogura does not teach the buried contact portions are arranged only between each of the plurality of third electrodes recited in claim 1 (Remark, pages 14-15). 
This is not persuasive. As explained in § 112 rejections above, it is unclear how can the buried contact portions be arranged only between each of the plurality of third electrodes. At least two third electrodes would be required, and the buried contact portions would be arranged between two of the plurality of third electrodes.  Therefore, as best understood, Ogura teaches plural buried contact portions 16 being arranged only between two of third electrodes 12 as shown in annotated FIG. 8A above. 
Furthermore, in an alternatively interpretation, it would be obvious to form Ogura’s buried contacts 16 in a line along the extension of the gate trenches in view of Siemieniec. Therefore, it would obvious to form plural buried contacts 16 between two adjacent third electrodes 12.

Nakano in view of Nakada
Applicant argues Nakano’s barrier forming layer 59 does not fill up to the front surface of the SiC epitaxial layer 43 as required in claim 9 (Remark, pages 16-17). 
This is not persuasive in light of an alternative interpretation over a different embodiment disclosed by Nakano as detailed in the rejections above. More specifically, Nakano teaches in FIG. 4 wherein the barrier forming layer 59, corresponding to the claimed first metal portions, partially fills the contact trenches 46 up to the front surface 49 as claimed.

Werber in view of Nakada
Applicant argues Werber fails to teach the buried contact portion “directly contacting the second semiconductor layer along sidewalls of the contact trenches” recited in claim 14 (Remark, pages 18-19). 
This is not persuasive. Werber teaches, in FIG. 5F, the silicide layer 106 only lining the bottom of the contact trenches 302. The sidewalls of the contact trenches 302 is in direct contact with the buried portion of the contact 107. As such, the buried contact portions 107 in the contact trenches 302 is directly contacting the second semiconductor layer 115,116 along the sidewalls as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815